ValeNte, J.
(concurring). I concur but additionally would rest the decision on the in personam nature of an action to annul a subsequent marriage brought by a former husband or wife pursuant to section 1134 of the Civil Practice Act. Such an action is not the traditional annulment suit where the litigants are the parties to the allegedly void marriage. In effect, a suit by a former husband or wife to annul a subsequent marriage of his or her spouse partakes of the nature of an action for declaratory judgment — seeking a declaration of the invalidity of the later marriage. Hence, the jurisdictional prerequisites for maintaining an action for declaratory judgment would be equally applicable to this type of action to annul a marriage. The provisions of sections 232 and 235 of the Civil Practice Act, would have relevance to the conventional actions for annulment involving the parties to the marriage. However, the same considerations which impelled Special Term to dismiss the first cause of action in the complaint for declaratory judgment would require a dismissal of the second cause of action because *242of its essential similarity to a suit for declaratory judgment as to the invalidity of the subsequent marriage. Failure to effect personal service in this State, therefore, was a jurisdictional defect requiring a dismissal of the second cause of action.
BoteiN, P. J., McNally and BergaN, JJ., concur with Stevens, J.; Valente, J., concurs in result in opinion.
Order so far as appealed from unanimously modified on the law so as to grant the motion to set aside service of the supplemental summons and amended complaint in its entirety, and, as so modified, affirmed, with $20 costs and disbursements to the appellant.